Citation Nr: 0614829	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  00-01 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a medial meniscectomy, right knee.

3.  Entitlement to a rating in excess of 20 percent for a 
duodenal ulcer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel
INTRODUCTION

The veteran had active duty from April 1970 to January 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously before the Board and was 
remanded in August 2004.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claims addressed in this decision has been 
obtained by the RO.

2.  The veteran's service-connected residuals of a medial 
meniscectomy of the right knee include pain and slight 
limitation of flexion; there is no X-ray evidence of 
arthritis or clinical evidence of limitation of extension, 
instability, subluxation or frequent periods of locking with 
effusion into the joint.

3.  The veteran's service-connected duodenal ulcer is 
productive of nausea, constipation and minor weight loss; 
there is no clinical or laboratory evidence of anemia and the 
medical evidence does not show recurrent incapacitating 
episodes of duodenal ulcer symptomatology averaging 10 days 
or more in duration at least four or more times a year.





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a medial meniscectomy of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5257, 5258, 5259, 5260 and 5261 
(2005); VAOPGCPREC 9-2004, VAOPGCPREC 9-98.  

2.  The criteria for a rating in excess of 20 percent for 
duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.14, 4.114, Diagnostic Code 7305 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2005).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claims.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the appellant in this 
case.  In the January 2002, September 2004, March 2005 and 
July 2005 letters, VA informed the appellant of the 
applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claims, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the letters, VA informed the appellant that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The letters also 
directed the veteran to tell the VA about any additional 
information or evidence that he wanted the VA to try to get 
for him in relation to his case and the September 2004 letter 
explicitly directed the veteran to send any pertinent 
evidence he had in his possession.  The Board finds that 
these letters fulfill VA's duties to notify the veteran.  The 
veteran has been notified of the evidence needed to 
substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Id.  The case was readjudicated by the RO after 
the last VCAA notice was provided.  See January 2006 
Supplemental Statement of the Case (SSOC). 

In this case, the September 2004 VCAA letter sent to the 
veteran directed him to submit to the VA any other evidence 
or information that the pertained to his claim.  Thus, the 
appellant was fully notified of the need to give to VA any 
evidence pertaining to his claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

With respect to the issues decided here (entitlement to 
increased ratings for service-connected duodenal ulcer and 
knee disability), the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for entitlement to increased ratings, 
but he was not provided with notice of the type of evidence 
necessary to establish effective dates for the claimed 
disabilities.  Despite the inadequate notice provided to the 
veteran on this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of this decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, the Board notes that the veteran and his 
representative have alleged no prejudice as a result of this 
error.  Additionally, as the instant Board decision finds 
that the preponderance of the evidence is against the claims 
for entitlement to increased ratings for duodenal ulcer and a 
knee disability, any question as to the proper effective date 
of any award of an increased rating has been rendered moot.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The Board has remanded this case 
once and the RO has made numerous attempts to assist the 
appellant in obtaining the evidence necessary to substantiate 
his claim, including obtaining medical records identified by 
the veteran.  The record includes service medical records and 
VA medical records.  The veteran has been afforded multiple 
clinical and X-ray examinations in December 1999, which were 
adequate for rating purposes.  VA attempted to obtain more 
current examinations to determine the current severity of the 
veteran's service-connected right knee disability and 
duodenal ulcer.  However, the veteran failed to report for 
examinations scheduled in July 2003.  The veteran has not 
shown good cause for his failure to report.  

The Court of Appeals for Veterans Claims has held that "[t]he 
duty to assist is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  When entitlement to 
a benefit cannot be established or confirmed without a 
current VA examination, and a claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase without good cause, the claim shall be denied. 38 
C.F.R. § 3.655(b) (2005).  However, as the veteran was not 
provided notice of the relevant provisions of that 
regulation, and there are reports of relevant examinations 
from 1999, the Board will adjudicate the claims for higher 
ratings based upon the evidence of record.  Absent good cause 
or a request to reschedule the examinations, there is no 
further duty to provide another examination or medical 
opinion with respect to either issue on appeal.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.

When determining the severity of musculoskeletal disabilities 
such as the one at issue, which is at least partly rated on 
the basis of range of motion, VA must also consider the 
extent the veteran may have additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated due to the extent of pain/painful motion, 
limited or excess movement, weakness, incoordination, and 
premature/excess fatigability, etc., particularly during 
times when his symptoms "flare up," such as during prolonged 
use, and assuming these factors are not already contemplated 
in the governing rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45.

Right Knee

The relevant medical evidence of record shows that in October 
1998, the veteran complained of lateral right knee pain.  On 
physical examination, the veteran had full range of motion of 
the right knee with no swelling and some tenderness.  X-rays 
were unremarkable.  

A VA examination report from December 1999 shows that the 
veteran complained of pain, weakness and stiffness in the 
right knee.  He reported wearing a right knee brace and using 
a cane.  The veteran indicated that his right knee disability 
did not interfere with his work.  Physical examination 
revealed full range of extension of the right knee with 
flexion was limited to 120 degrees by pain.  There was no 
evidence of swelling, effusion, tenderness or redness.  There 
was a well-healed 10 cm. long scar on the medial side.  The 
examiner noted that since the knee was not flared-up at the 
time of the examination, there was no way for him to estimate 
any additional functional loss due to pain, fatigue, weakness 
or lack of endurance following repetitive use.  The examiner 
noted that there was no ankylosis present.  The diagnosis was 
status-post medial meniscectomy of the right knee.  

VA scheduled the veteran for an examination in July 2003 but, 
as noted above, the veteran failed to report for the 
evaluation.  

The veteran's right knee disability is currently rated under 
Diagnostic Code 5260.  
Under Diagnostic Code 5260, limitation of flexion of a knee 
to 45 degrees warrants a 10 percent evaluation.  Limitation 
of flexion of a knee to 30 degrees warrants a 20 percent 
evaluation, whereas limitation of flexion of the knee to 15 
degrees is rated 30 percent.  Diagnostic Code 5260.  
Additionally, Diagnostic Code 5261 dictates that limitation 
of extension of a knee to 10 degrees is rated 10 percent.  
Limitation of extension to 15 degrees is rated 20 percent, 
and limitation of extension to 20 degrees warrants a 30 
percent evaluation.  Diagnostic Code 5261.  Separate ratings 
under Diagnostic Code 5260 and Diagnostic Code 5261 may be 
assigned for disability of the same joint.  See VAOPGCPREC 9-
2004. 

In VAOPGCPREC 23-97, it was held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DC 5003-5010 and DC 5257 based on additional 
disability.  It was specified that, for a knee disorder 
already rated under DC 5257, a claimant would have additional 
disability justifying a separate rating if there is 
limitation of motion under DC 5260 or DC 5261 (2002).  Hence, 
if a claimant has a disability rating under DC 5257 for 
instability of the knee and there is also X-ray evidence of 
arthritis and limitation of motion, a separate rating is 
available under DC 5003 or DC 5010.  Likewise, if a claimant 
has a disability rating under DC 5003 for arthritis of the 
knee, and there is evidence of instability, a separate rating 
is available under DC 5257.  See VAOPGCPREC 9-98.  

The Board notes at this point that there is no x-ray evidence 
of arthritis in the right knee and there is no objective 
evidence of instability of the right knee.  Thus, there is no 
basis for two separate ratings under Diagnostic Codes 5257 
and 5003.  Id.

Based on a thorough review of the record, the Board finds 
that the veteran's service-connected right knee disability is 
not manifested by findings that support a rating in excess of 
10 percent.  Other than subjective complaints of pain, the 
only clinical manifestation of the veteran's right knee 
disability appears to be slight limitation of flexion.  There 
is no evidence of instability, swelling, recurrent 
subluxation, recurrent episodes of locking with effusions 
into the joint, deformity, or ankylosis.  As noted above, 
under Diagnostic Code 5260, a 20 percent disability is not 
warranted unless there is limitation of flexion of the knee 
to 30 degrees or less.  Here, the veteran was able to flex 
his right leg to 120 degrees before being limited by pain.  
Thus, with no evidence of limitation of extension, limitation 
of flexion to less than 120 degrees, instability, crepitus, 
swelling, recurrent subluxation, locking, effusions, 
deformity or ankylosis, there is no basis for a disability 
rating in excess of 10 percent.

The Board has considered 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 
supra in concluding that the veteran's flexion of the right 
knee falls far short of what is required for a rating in 
excess of 10 percent.  There is no objective medical evidence 
to show that there is any further limitation of flexion or 
any degree of limitation of extension of the right knee due 
to pain or flare-ups of pain, nor is there any medical 
evidence to show that weakness, fatigue or incoordination 
results in additional limitation of motion of the right knee 
to a degree that would support a rating in excess of 10 
percent under Diagnostic Code 5260 or a separate compensable 
rating under Diagnostic Code 5261.  As noted above, upon the 
only relevant examination of record, the veteran was able to 
flex his right leg to 120 degrees before being limited by 
pain.    

In view of the foregoing, the Board finds that the criteria 
for an evaluation in excess of 10 percent for right knee 
disability have not been met.  38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5258, 
5260 and 5261; VAOPGCPREC 9-1998; VAOPGCPREC 9-2004.  

As the preponderance of the evidence is against the claim for 
a rating in excess of 10 percent for the veteran's right knee 
disability, the benefit of the doubt doctrine is not for 
application and the claim must be denied.  38 U.S.C.A. § 
5107(b); also see, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duodenal Ulcer

Currently, the veteran's service-connected duodenal ulcer 
disability is rated as 20 percent disabling under 38 C.F.R. § 
4.114, Diagnostic Code 7305.  Under this applicable rating 
criteria, a 20 percent evaluation is warranted when there is 
evidence of a moderate duodenal ulcer with recurring episodes 
of severe symptoms two or three times a year averaging 10 
days in duration; or with continuous moderate manifestations.  
A 40 percent evaluation is warranted when there is evidence 
of a moderately severe duodenal ulcer that is less than 
severe but with impairment of health manifested by anemia and 
weight loss; or by recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  38 U.S.C.A. § 4.114.

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss which is sustained over a period of time.  
In evaluating weight loss generally, consideration will be 
given not only to standard age, height, and weight tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records.  The use of the term 
"inability to gain weight" indicates that there has been a 
significant weight loss with inability to regain it despite 
appropriate therapy.  38 C.F.R. § 4.112 (effective prior to 
July 2, 2001).

38 C.F.R. § 4.112 was amended in May 2001, effective July 2, 
2001, and now provides that for purposes of evaluating 
conditions in 38 C.F.R. § 4.114, the term "substantial weight 
loss" means a loss of greater than 20 percent of the 
individual's baseline weight, sustained for three months or 
longer; and the term "minor weight loss" means a weight loss 
of 10 to 20 percent of the individual's baseline weight, 
sustained for three months or longer.  The term "inability to 
gain weight" means that there has been substantial weight 
loss with inability to regain it despite appropriate therapy.  
"Baseline weight" means the average weight for the two-year- 
period preceding the onset of the disease.  38 C.F.R. § 4.112 
(2005).  There is no prejudice to the veteran in the 
consideration of this revised rating provision in the first 
instance, because, as discussed below, the veteran has not 
had significant weight loss during the time relevant to this 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The relevant medical evidence of record includes a December 
1999 VA examination report, which shows that the veteran 
denied vomiting, hematemesis, melena, bleeding, circulatory 
disturbance after meals, diarrhea, colic, and distention.  He 
did give a history of nausea and constipation, along with a 
15 pound weight loss, but there were no signs of anemia, 
tenderness or pain.  The diagnosis was peptic ulcer disease, 
stable with ranitidine, unchanged from previous examination.

The Board notes that although the veteran reported a 15 pound 
weight loss, VA treatment records demonstrate that he weighed 
195 pounds from August 1998 to April 1999 and 185 on 
examination in December 1999.  A 10 pound weight loss over a 
year's period is not a significant weight loss as defined by 
38 C.F.R. § 4.112.  Additionally, the December 1999 VA 
examiner noted no signs of anemia and it was reported that 
the veteran's duodenal ulcer disease was stable and unchanged 
since the last examination.  Thus, there is no evidence of a 
moderately severe duodenal ulcer that is less than severe but 
with impairment of health manifested by anemia and weight 
loss; or by recurrent incapacitating episodes averaging 10 
days or more in duration at least four or more times a year.  
Accordingly, there is no competent evidence which would 
support a rating in excess of 20 percent under 38 C.F.R. § 
4.114, Diagnostic Code 7305.

Under Esteban v. Brown, a separate, additional rating may be 
assigned if the veteran's disability is manifested by a scar 
that is superficial, unstable, painful on examination, 
occupies an area of six square inches or more and is deep or 
causes limited motion, or a scar that is otherwise causative 
of limitation of function of part affected.  38 C.F.R. § 
4.118, Diagnostic Codes 7801, 7803, 7804, 7805 (2005); 
Esteban v. Brown, 6 Vet. App. 259 (1994).  The medical 
evidence of record does document a scar related to his 
service-connected disability but it is well healed and 
asymptomatic.  Thus, a separate compensable rating for the 
veteran's scar is not warranted.  

Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture with respect to the veteran's left 
knee disability as to render impractical the application of 
the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  The Board finds that there has been no 
showing by the veteran that either of his service-connected 
disabilities has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  It is pertinent to note that upon the 
December 1999 VA examination, the veteran reported that his 
right knee disability did not interfere with his work.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated impairment so as to render impractical the 
application of the regular rating schedule standards with 
respect to his right knee disability or duodenal ulcer.  In 
the absence of such factors, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a rating in excess of 10 percent for the 
veteran's service-connected right knee disability is denied.

Entitlement to a rating in excess of 20 percent for the 
veteran's service-connected duodenal ulcer is denied.


REMAND

The veteran contends that his PTSD is due to in-service 
stressors, to include being subject to rocket attacks while 
serving in Vietnam.  The record reflects that the August 2004 
Board remand directed the RO to request unit histories in an 
attempt to corroborate the veteran's allegation of being 
subject to rocket attacks.  The record reflects that the RO 
requested such records from the National Personnel Records 
Center (NPRC) and the NPRC responded by sending duplicate 
personnel records for the veteran.  The Board notes that 
under 38 C.F.R. § 3.159(c)(2), VA will make as many requests 
as are necessary to obtain relevant records from a Federal 
department or agency and that VA will stop its efforts only 
if VA concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
Therefore, the Board believes that this issue must be 
remanded for the RO to again attempt to obtain the veteran's 
unit histories.  The RO should ask for these records from the 
service department or any other appropriate records 
depository  and, keeping in mind the provisions of 38 C.F.R. 
§ 3.159(c)(2), the RO should request a negative reply if such 
records either do not exist or if further efforts to obtain 
them from the source would be futile.  If any of the 
veteran's alleged stressors are verified by the additional 
records, then the veteran should be afforded a VA examination 
to determine if he currently suffers from PTSD and, if so, 
the etiology of such disability.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection for PTSD, but 
he was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  As this question is involved in the present 
appeal, proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) should be provided that informs the veteran 
of the information or evidence needed to establish a higher 
rating and an effective date for the award of benefits if 
service connection for PTSD is granted.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the veteran 
and his representative a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  
2.  The RO should obtain the veteran's 
unit history reports in order to attempt 
to corroborate his alleged stressor of 
being subject to rocket attacks while on 
active duty in Vietnam.  The RO should 
request the unit history records from the 
service department or any other 
appropriate agency and the RO should 
continue to request such records until it 
receives notice that either the records 
do not exist or it determines that 
further attempts to obtain such records 
would be futile.

3.  The information regarding the 
veteran's service (including copies of 
his service personnel records, a listing 
of claimed stressors, unit histories, and 
any other records relevant to the PTSD 
claim) should then be forwarded to the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly the 
USASCRUR) and that organization should be 
requested to investigate and attempt to 
verify the alleged incidents.  The 
veteran must be notified that the 
accuracy of his information is vital for 
verifying his claimed stressors.

4.  If, and only if, a claimed stressor 
is corroborated, the veteran should be 
afforded a VA PTSD examination.  The 
claims file must be made available to the 
examiner for review and the examiner 
should be expressly informed of any 
verified stressor(s).  After reviewing 
the claims file and examining the 
veteran, the psychiatrist should then 
clearly indicate whether or not the 
veteran meets the diagnostic criteria for 
PTSD and, if so, whether it is at least 
as likely as not (50 percent or greater 
probability) that it is causally linked 
to a verified stressor.  The examiner 
must clearly identify the verified 
stressor or stressors upon which any 
diagnosis of PTSD is based.  

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The psychiatrist is also asked to provide 
a rationale for any opinion expressed.  
If the examiner must resort to 
speculation to answer any question, he or 
she should so state.

5.  The RO should then review the 
expanded record and readjudicate the 
claim for entitlement to service 
connection for PTSD.  If the claim is not 
granted, the RO should issue an 
appropriate supplemental statement of the 
case, and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


